Citation Nr: 1312717	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-49 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbar strain.

2.  Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the left knee.

3.  Entitlement to an evaluation in excess of 20 percent for instability of the left knee. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to April 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board acknowledges that the Veteran initially requested a Board hearing in his November 2010 substantive appeal.  However, in a September 2011 statement, he expressly withdrew his hearing request.  

The issues of entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the left knee and entitlement to an evaluation in excess of 20 percent for instability of the left knee are addressed in the REMAND that follows the ORDER section of this decision.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

The Veteran's service-connected lumbar strain is manifested by limitation of motion but forward flexion of the thoracolumbar spine is greater than 60 degrees and the combined range of motion of the thoracolumbar spine is greater than 120 degrees; the disability is not manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for lumbar strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters sent in January and March 2009, prior to the initial adjudication of the claim.

The record also reflects that service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran submitted multiple written statements discussing his contentions.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Veteran was also provided with VA examinations for his service-connected lumbar spine disability in February 2009 and October 2011.  The Board finds the reports of these VA examination to be thorough and adequate for adjudication purposes.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected lumbar spine disability under the applicable rating criteria.  The Veteran has not alleged and there is no other indication in the record that the disability has increased in severity since the most recent examination.

In sum, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2012) are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

However, pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Pain must affect some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance, to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).

Lumbosacral strain is evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply. 

An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note one provides that for the purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note two provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the general rating formula for diseases and injuries of the spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran filed the current claim seeking an increased evaluation in October 2008.  

VA treatment notes dated in 2008 show complaints of chronic low back pain.  A June 2008 record notes that the Veteran's chronic low back pain was asymptomatic.  A November 2008 VA lumbar spine MRI revealed degenerative changes of the disc at L5-S1 and mild multilevel facet degeneration. 

In a February 2009 statement, the Veteran's spouse indicated that his back disability limited his function and sleep.  In an additional statement dated during that same month, the Veteran reported that his back negatively affected his work, exercise, marital relationship, and ability to sleep.  He commented that he could not be gainfully employed because of his back condition. 

According to a February 2009 VA examination report, the Veteran complained of progressively worse low back pain and muscle spasms.  The examiner noted the Veteran's history of urinary urgency and frequency, nocturia, erectile dysfunction, numbness, paresthesias, lower extremity weakness, falls, and unsteadiness but specifically indicated that the etiology of those symptoms was unrelated to his back disability.  The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, and spasms.  He complained of constant, sharp pain in the lower back of mild severity and daily frequency with radiation to both legs, to include numbness and burning pain.  The Veteran indicated that he had weekly, severe flare-ups of pain lasting one or two days.  He denied any incapacitating episodes during the past year, discussed his use of a back brace, and indicated that he was able to walk 1/4 mile. 

On physical examination, the Veteran exhibited normal posture, antalgic gait favoring a painful left knee, and lumbar flattening.  There was no paraspinal muscle spasm, atrophy, weakness, or thoracolumbar ankylosis noted.  The examiner noted that there was guarding, pain with motion, and tenderness but no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or spinal contour.  Motor and sensory testing was normal with normal muscle tone and no atrophy.  Reflex testing revealed hypoactive knee jerk and normal ankle jerk bilaterally.  Range of motion of the thoracolumbar spine was: forward flexion to 80 degrees; extension to 15 degrees; right lateral flexion to 20 degrees; left lateral flexion to 15 degrees; right lateral rotation to 25 degrees; and left lateral rotation to 20 degrees.  Repetitive testing resulted in evidence of painful motion but no additional limitation of motion.  The Veteran reported that he was unemployed in his usual occupation as a laborer/loading trucks for the last one to two years, commenting that he was unable to do the heavy work due to his back and his knees.  He indicated that he was looking for a job in social services, as he held a college degree in social work.  The examiner diagnosed lumbosacral spine degenerative joint and degenerative disc disease.

A June 2009 VA Form 21-4192 (Employment Information in Connection with Claim for Disability Benefits) from the Veteran's former employer shows that he worked from May 2008 to June 2008 before "self termination" by not returning to work.  An additional June 2009 VA Form 21-4192 from another employer indicates that the Veteran worked for one day and left the job when a temporary assignment ended.  Thereafter, in a November 2009 rating decision, the RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

In an October 2011 VA examination report, it was noted that the Veteran reported a history of muscle spasms and daily, moderate spine pain with no radiation.  He denied any incapacitating episodes during the past year as well as use of any devices/aids and indicated that he was able to walk more than 1/4 mile but less than one mile.  

On physical examination, the Veteran exhibited normal posture and gait disturbance due to pain in joint and wearing knee brace.  There was no paraspinal muscle spasm, atrophy, abnormal spinal curvatures, guarding, tenderness, weakness, or thoracolumbar ankylosis noted.  The examiner noted that there was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or spinal contour.  Range of motion of the thoracolumbar spine was: forward flexion to 90 degrees; extension to 10 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  Repetitive testing resulted in no evidence of painful motion or additional limitation of motion.  Reflex and motor testing was normal with normal muscle tone and no atrophy.  Sensory testing revealed normal findings other than a very slight decrease to pin prick sensation on the left side.  The examiner noted that the Veteran was morbidly obese.  

A May 2011 X-ray of the lumbar spine was noted to reveal moderate syndesmophytes of the left inferior L3, L4 vertebral bodies.  The Veteran reported that he was unemployed, unable to perform physical work now, had been laid off from a textile mill when it closed down, and was interested in vocational rehabilitation to retrain.  The examiner diagnosed degenerative changes in the lumbar spine with osteophytes and history of muscle strain.  He found that the Veteran's lumbar strain was affecting his usual occupation by necessitating the assignment of different duties and causing problems with lifting, carrying, and pain. 

Considering the evidence of record in light of the pertinent legal authority, the Board finds that the criteria for a rating in excess of 10 percent for lumbar strain have not been met.  Evidence of record shows that the Veteran's forward flexion of the thoracolumbar spine is greater than 60 degrees with a combined range of motion of the thoracolumbar spine that is greater than 120 degrees.  In addition, the February 2009 and October 2011 VA examiners specifically indicated that muscle spasm or guarding was not severe enough to result in an abnormal gait or abnormal spinal contour.  While the Veteran complained of radiating pain and numbness in the lower extremities, objective compensable neurologic manifestations associated with his service-connected lumbar strain are clearly not documented in the evidence of record.  The Board has also determined that the assignment of a higher rating is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes, as the February 2009 and October 2011 VA examination reports each specifically documented that there were no periods of incapacitating episodes. 

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40 , 4.45 and DeLuca, 8 Vet. App. at 204-7.  Indeed, as noted, even with his complaints of pain, the Veteran has not demonstrated loss of flexion to 60 degrees or less or a combined range of motion of the thoracolumbar spine of 120 degrees or less.  The evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss resulting from symptoms like painful motion and tenderness. 

After a careful review of the evidence of record, the Board finds that entitlement to a rating in excess of 10 percent for the Veteran's service-connected lumbar strain is not warranted.  The Board has considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted for the reasons discussed above.  The Board has also considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board finds that the rating criteria for the currently assigned 10 percent evaluation reasonably describe the Veteran's disability level and symptomatology for his service-connected lumbar spine disability throughout the pendency of claim, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable solely due to his service-connected lumbar strain.  In this case, the Board is cognizant that the Veteran initially asserted he could not be gainfully employed because of his back condition.  Thereafter, his claim for entitlement to a TDIU was denied by the RO in a November 2009 rating decision.  The Veteran did not appeal that determination.  In addition, during the October 2011 VA examination, the Veteran specifically indicated that he was interested in vocational rehabilitation after being laid off due to a textile mill closing.  Therefore, the question of entitlement to a total disability rating based on individual unemployability solely due to his service-connected lumbar spine disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to an evaluation in excess of 10 percent for lumbar strain is denied.


REMAND

The Board's review of the record reveals that further development on the matters of entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the left knee and entitlement to an evaluation in excess of 20 percent for instability of the left knee is warranted. 

In an October 2009 rating decision, the RO continued a previously assigned 10 percent evaluation for left knee traumatic arthritis as well as awarded a 20 percent evaluation for left knee instability, effective October 30, 2008 (the date of the Veteran's increased rating claim for that disability).  The RO interpreted the Veteran's December 2009 submission as a notice of disagreement (NOD) with his increased rating claim for left knee traumatic arthritis.  Upon inspection, the Board finds that the December 2009 submission also clearly constitutes a timely NOD for the issue of entitlement to an evaluation in excess of 20 percent for left knee instability, as the Veteran expressed disagreement with the RO's October 2009 decision to only grant him a 10 percent increase for his left knee problems as well as repeatedly referenced his increased instability.  The RO has not provided the Veteran with an SOC in response to this notice of disagreement.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Additional evidence, specifically a VA examination report dated in January 2012 containing left knee findings, was associated with the record subsequent to the issuance of the November 2011 supplemental statement of the case.  The Veteran has not waived RO consideration of the additional evidence.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c).

The Board notes that a claim for a TDIU has been adjudicated and denied by the RO in November 2009.  VA examination reports dated in October 2011 and January 2012 show that the Veteran asserted he was unemployed, seeking vocational rehabilitation after being laid off from a textile mill, and unable to perform physical work.  The October 2011 VA examiner noted that the Veteran's left knee disability would have significant effects on his usual occupation.  

According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2012).

Based on the conflicting assertions from the Veteran concerning employability discussed above, clarification should be obtained from the Veteran concerning whether he is claiming to be unemployable due to the left knee and low back disabilities at issue in this appeal or due to all of his service-connected disabilities. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran and his representative with a statement of the case with respect to the issue of entitlement to an evaluation in excess of 20 percent for left knee instability and inform them of the requirements to perfect an appeal with respect to this new issue.

2.  The Veteran should be requested to specify whether he is claiming to be unemployable due to his service-connected low back and left knee disabilities alone or due to the combined effects of all of his service-connected disabilities.  He should be provided and requested to complete the appropriate form to claim entitlement to a TDIU.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, the RO or the AMC should determine if further development is required before any claim for a TDIU is decided, to include providing all required notice as well as providing a VA examination regarding the Veteran's employability.

4.  Then, the RO or the AMC should readjudicate the issues remaining on appeal, to include the issue of entitlement to a TDIU based on the Veteran's service-connected low back and left knee disabilities.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  

5.  If appropriate, the issue of entitlement to a TDIU based on all of the Veteran's service-connected disabilities should be adjudicated.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to this new issue.

Thereafter, the case should be returned to the Board for appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


